Exhibit 10.11
THIRD AMENDMENT
TO SECOND AMENDED AND RESTATED REVOLVING LOAN AGREEMENT
     This Third Amendment to Second Amended and Restated Revolving Loan
Agreement (this “Amendment”) is entered into as of April 24, 2008, by and
between ViaSat, Inc., a Delaware corporation (“Borrower”), each lender from time
to time party to the Credit Agreement (as defined below) (collectively, the
“Lenders” and individually, a “Lender”), UNION BANK OF CALIFORNIA, N.A., as
Administrative Agent (in such capacity, “Administrative Agent”) and COMERICA
BANK, as Collateral Agent (in such capacity, “Collateral Agent;” collectively
with Administrative Agent, the “Agents”).
RECITALS
     Borrower, Agents and the Lenders are parties to that certain Second Amended
and Restated Revolving Loan Agreement dated as of January 31, 2005, as amended
from time to time, including by that certain First Amendment to Second Amended
and Restated Revolving Loan Agreement dated as of December 22, 2006 and that
certain Second Amendment to Second Amended and Restated Revolving Loan Agreement
dated as of January 25, 2008 (collectively, the “Credit Agreement”). The parties
desire to amend the Credit Agreement in accordance with the terms of this
Amendment. Unless otherwise defined, all initially capitalized terms in this
Amendment shall be as defined in the Credit Agreement.
     NOW, THEREFORE, the parties agree as follows:
     1. The following defined term in Section 1.1 of the Credit Agreement hereby
is amended to read as follows:
        “Revolving Loan Maturity Date” means July 31, 2008.
     2. No course of dealing on the part of Lenders, Agents or their officers,
nor any failure or delay in the exercise of any right by any Agent or any
Lender, shall operate as a waiver thereof, and any single or partial exercise of
any such right shall not preclude any later exercise of any such right. Agents’
or Lenders’ failure at any time to require strict performance by Borrower of any
provision of any Loan Document shall not affect any right of Lenders or Agents
thereafter to demand strict compliance and performance. Any suspension or waiver
of a right must be in writing signed by an officer of Administrative Agent, in
accordance with the terms of the Credit Agreement.
     3. The Credit Agreement, as amended hereby, shall be and remain in full
force and effect in accordance with its respective terms and hereby is ratified
and confirmed in all respects. Except as expressly set forth herein, the
execution, delivery, and performance of this Amendment shall not operate as a
waiver of, or as an amendment of, any right, power, or remedy of Agents or
Lenders under the Credit Agreement, as in effect prior to the date hereof.
     4. All Representations and Warranties contained in the Credit Agreement or
in any other document or documents relating thereto shall survive the execution
and delivery of this Amendment. The Borrower is not aware of any events which
now constitute, or with the passage of time or the giving of notice, or both,
would constitute, an Event of Default under the Credit Agreement.
     5. As a condition to the effectiveness of this Amendment, Administrative
Agent shall have received, in form and substance satisfactory to Administrative
Agent, the following:
          (a) this Amendment, duly executed by Borrower, Collateral Agent and
each Lender;
          (b) Affirmation of Subsidiary Guaranty and Security Agreement, duly
executed by Guarantor;

 



--------------------------------------------------------------------------------



 



          (c) all reasonable attorneys’ fees and costs incurred through the date
of this Amendment, which may be debited from any of Borrower’s accounts; and
          (d) such other documents, and completion of such other matters, as
Agent may reasonably deem necessary or appropriate.
     6. This Amendment may be executed in two or more counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one instrument.
[Balance of Page Intentionally Left Blank]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the
first date above written.
VIASAT, INC,
/s/ Ronald G. Wangerin                              
By: Ronald G. Wangerin
Title: Chief Financial Officer
UNION BANK OF CALIFORNIA, N.A., as
Administrative Agent
By: /s/ Bruce Breslau                                
Name: Bruce Breslau
Title: Senior Vice President
COMERICA BANK, as Collateral Agent
By: /s/ Tomas Schmidt                                
Name: Tomas Schmidt
Title: Vice President
[Signature Page to Third Amendment
to Second Amended and Restated Revolving Loan Agreement]
[Signatures Continued Next Page]

 



--------------------------------------------------------------------------------



 



UNION BANK OF CALIFORNIA, N.A.., as a Lender
By: /s/ Bruce Breslau                                    
Name: Bruce Breslau
Title: Senior Vice President
COMERICA BANK, as a Lender
By: /s/ Tomas Schmidt                                    
Name: Tomas Schmidt
Title: Vice President
WACHOVIA BANK, N.A.
By: /s/ Robert G. McGill Jr.                              
Name: Robert G. McGill Jr
Title: Director
[Signature Page to Third Amendment
to Second Amended and Restated Revolving Loan Agreement]

 